Citation Nr: 1417603	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a head injury, to include dizziness, anger and irritability, and sleep disturbance.

4.  Entitlement to service connection for basal cell carcinoma on the chest, to include as a result of exposure to ionizing radiation.

5.  Entitlement to service connection for a low back disorder, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease.

6.  Entitlement to service connection for a neck disorder, to include as secondary to a head injury.

7.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

8.  Entitlement to an evaluation in excess of 10 percent disabling for right knee chondrocalcinosis articularis with secondary degenerative joint disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to April 1959.
	
This matter was originally before the Board of Veterans' Appeals (Board) on appeal from April 2007, November 2009, July 2010, and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In March 2012, the Board issued a decision that denied the appealed claims of entitlement to service connection for an acquired psychiatric disorder,  entitlement to service connection for residuals of a head injury, and entitlement to service connection for hypertension.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the December 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  The decision was vacated in March 2014.  This decision satisfies that request.   

The United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), held that where a Veteran's claim "identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as indicated above.

In the March 2012 decision, the Board remanded the issues of entitlement to service connection for a bilateral hip disability, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease; entitlement to service connection for basal cell carcinoma on the chest, to include as a result of exposure to ionizing radiation; entitlement to service connection for a low back disorder, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease; whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right shoulder injury; entitlement to service connection for a neck disorder, to include as secondary to a head injury; and entitlement to an evaluation in excess of 10 percent disabling for right knee chondrocalcinosis articularis with secondary degenerative joint disease.

In an April 2013 rating decision, the RO granted entitlement to service connection for prostate cancer and entitlement to service connection for residual of a right shoulder ACJ separation progressed to arthritis of ACJ.  As the claims were granted in full, the issues of entitlement to service connection for prostate cancer and whether new and material evidence has been receive to reopen a claim for service connection for residuals of a right shoulder injury are no longer before the Board.  In a May 2012 rating decision, the RO denied the issue of whether there was clear and unmistakable error (CUE) in a February 1960 rating decision that denied entitlement to service connection for a right shoulder disorder.  The claim was adjudicated as requested in the March 2012 remand and the Veteran did not appeal the decision.  Development has been completed on the remaining issues and the case has been returned to the Board.  The Board finds that in regard to the issues of entitlement to service connection for basal cell carcinoma of the chest and entitlement to a higher rating for right knee chondrocalcinosis, there has been substantial compliance with the mandates of the remand order.  Stegall v. West, 11 Vet. App. 268 (1998)

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pulmonary disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral hip disability, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease, entitlement to service connection for a low back disorder, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease, and entitlement to service connection for a neck disorder, to include as secondary to a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD, related to the Veteran's active service.

2.  The preponderance of the evidence is against a finding that the Veteran has residuals of a head injury, to include dizziness, anger and irritability, and sleep disturbance, related to the Veteran's active service.

3.  The preponderance of the evidence is against a finding that the Veteran has hypertension related to the Veteran's active service or to any service-connected disability.

4.  The preponderance of the evidence is against a finding that the Veteran has basal cell carcinoma of the chest that is related to the Veteran's active service or to any service-connected disability.

5.  During the period on appeal, the Veteran's right knee disability has been manifested by pain, flexion limited to 90 degrees at worst, unlimited extension, and no recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Residuals of a head injury disability, to include dizziness, anger and irritability, and sleep disturbance, were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Hypertension was not incurred in or aggravated by service, and is not causally related to any service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  Basal cell carcinoma of the chest was not incurred in or aggravated by service, and is not causally related to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  During the period on appeal, the criteria for a rating in excess of 10 percent for service-connected right knee chondrocalcinosis articularis with secondary degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, in regard to the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to service connection for residuals of a head injury, to include dizziness, anger and irritability, and sleep disturbance, and entitlement to service connection for basal cell carcinoma on the chest, the VCAA duty to notify was satisfied by way of letters sent to the appellant in July 2008 and September 2008 that fully addressed all notice elements and were sent prior to the initial AOJ decision in these matter.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letters including notice that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

The Board notes that the Veteran was not provided adequate notice in regard to his claim of entitlement to service connection for hypertension.  However, the Veteran's statements and his testimony at a hearing before the Board in December 2011, show that he had actual knowledge of the criteria required to establish service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed. In any event, the Board finds that any error in the content of a particular notice, or to its timing is rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

In regard to the Veteran's claim for entitlement to a higher rating for his service-connected right knee disability, prior to initial adjudication of the claim, a letter dated in July 2010 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Drs. B.L., C.G., J.R., C.K., and T.T., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in August 2008 and October 2008.  In regard to the Veteran's basal cell carcinoma of the chest, the Veteran was afforded a VA examination in September 2012.  The VA examinations were adequate as they were based on a thorough examination and the examiner provided a rationale for the findings.  The September 2012 VA examination was completed in compliance with the March 2012 remand order.  

The Board notes that the Veteran was not afforded a VA medical examination in regard to his claim of entitlement to service connection for hypertension. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, as discussed below, as there is no evidence of any complaint, diagnosis, or treatment for hypertension in service and no indication in the post service treatment records that the Veteran's hypertension may be related to the Veteran's active service, the Board finds it unnecessary to afford the Veteran a VA medical examination.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In regard to the Veteran's right knee disability, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  The RO provided the Veteran appropriate VA examinations in July 2010 and September 2012, and a February 2013 addendum.  The examinations are adequate because they are based on thorough examinations, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for his right knee and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.  The September 2012 VA examination and February 2013 addendum were completed in compliance with the March 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a compliant notice letter.

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's claimed disabilities were related to his active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Additionally, the Veteran was notified of the requirements of 38 C.F.R. § 3.103(c)(2) and Bryant in a September 2013 letter.  He was provided with an opportunity to request a new hearing.  Thus, the Board finds that any errors in 38 C.F.R. § 3.103(c)(2) notice are harmless and there is no prejudice to the Veteran in proceeding to adjudicate the appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation addressed whether a service connected disability was the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a non-service-connected disability.  The change in regulations includes the holding from Allen in a new section, 38 C.F.R. § 3.310(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran contends that he has a current psychiatric disorder due to an assault in service.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

However, if, as in the present case, the record indicates Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Pursuant to regulation, however, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes . VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Examples of personal trauma include rape, physical assault, domestic battering, robbery, mugging, stalking, and harassment.  See M21-1MR, IV.ii.1.D.17.a.  The service treatment records do not reveal any compliant, diagnosis, or treatment for any psychiatric disorder.  The post service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.  In September 2002 the Veteran denied depression.

In October 2008 the Veteran was afforded a VA Compensation and Pension (C&P) PTSD examination.  The Veteran reported that he was attacked and hit over the head while in service.  The examiner reported that the Veteran's service treatment records reveal treatment for lacerations on the neck and head and that these reports corroborate the Veteran's reported stressor.  On mental status examination the Veteran was noted to report any long-standing psychological difficulties.  After examination the examiner reported that the Veteran did not have any diagnosis.  The examiner noted that the Veteran did not report any significant ongoing psychological difficulties.  He was happy in his current marriage, has significant and meaningful activities that he engages in on a daily basis, since his treatment for prostate cancer he does on occasion suffer from depression but this was neither ongoing nor was it severe in nature and as such his brief episodic depression does not interfere in any way his ability to manage his own day-to-day affairs.

In January 2008 and July 2008 PTSD and depression screenings were noted to be negative.

In a statement dated in May 2009 the Veteran reported that he had intense anger, problems with authority, many jobs over the years, sleep problems, night sweats, and multiple divorces.  He reported that he kept weapons.

In December 2010 the Veteran was found to have a negative depression screening.

At a hearing before the undersigned Veterans Law Judge in December 2011, the Veteran reported that he had a great deal of anxiety and nervousness resulting from his duty in the blast zone during bomb testing during Operation Redwing.

The Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  The Board acknowledges that the Veteran's reported stressor is corroborated by the Veteran's treatment for head lacerations while in service as indicated by the VA examiner in October 2008.  However, service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.  Post service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.  VA treatment records reveal that the Veteran has denied depression and has been noted to have negative depression and PTSD screenings.  After examination in October 2008 the Veteran was afforded a VA medical examination.  The examiner noted that the Veteran denied any long-standing psychological difficulties.  The examiner stated that the Veteran suffered from brief episodic depression since his treatment for prostate cancer; however, the examiner did not provide any diagnosis of any psychiatric disorder.  There is no indication in the claims file, other than the Veteran's statements, that the Veteran has been diagnosed with any psychiatric disorder or that any psychiatric disorder may be related to the Veteran's active service.  As the preponderance of the evidence is against a finding that any psychiatric disorder may be related the Veteran's active service, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Residuals of a Head Injury

The Veteran seeks entitlement to service connection for residuals of a head injury, to include dizziness, anger and irritability, and sleep disturbance.  The Veteran reports that he was attacked in service and that he developed head trauma residuals due to this attack.

Service treatment records reveal that the Veteran was treated for abrasions and lacerations of the neck and head in November 1957.  These injuries were sutured and subsequently the sutures were removed.

In August 2008 the Veteran was afforded a VA C&P traumatic brain injury examination.  The examiner discussed the Veteran's reported head injuries in service.  After examination the Veteran was noted to have no evidence of traumatic brain injury.  The examiner rendered the opinion that it was less likely than not that the Veteran had traumatic brain injury as a result of the altercation in which he was hit in the left side of his upper head with a butt-box filled with sand and hit in the back of his head with a whiskey bottle.

In a statement dated in May 2009 the Veteran indicated that no tests such as an magnetic resonance imaging (MRI) scan, computed tomography (CT) scan, or x-ray have been done to determine if he has any skull fracture or disability.  As such, the Veteran contends that the VA examiner's determination is unfounded.

At a hearing in December 2011 the Veteran indicated that he had a caved in part of his skull due to head trauma in service and that the injury has made it more difficult for his to control his reactions and anger.

The Board finds that entitlement to service connection for residuals of a head injury, to include dizziness, anger and irritability, and sleep disturbance, is not warranted. Service treatment records reveal that the Veteran was treated for abrasions and lacerations of the head and that he was observed for these injuries.  However, post service treatment records do not reveal any diagnosis or treatment for any residuals of head trauma.  Upon examination in August 2008, the examiner noted that there was no evidence of any traumatic brain injury and, as such, it was less likely as not that the Veteran had traumatic brain injury as a result of the altercation in which he was hit in the left side of his upper head with a butt-box filled with sand and hit in the back of his head with a whiskey bottle.  The Board acknowledges that the Veteran has reported that it is more difficult for him to control his reactions and anger; however, the Veteran has not been diagnosed with any residuals of any head trauma, including psychiatric disorders.  As the preponderance of the evidence is against a finding that the Veteran has residuals of a head injury related to the Veteran's active service, entitlement to service connection for residual of a head injury, to include dizziness, anger and irritability, and sleep disturbance, is denied.

Hypertension

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.  The Veteran contends that his acquired psychiatric disorder causes his hypertension.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any hypertension.

Post service treatment records reveal that the Veteran has been consistently diagnosed with hypertension since April 2000.  However, the post service treatment records do not provide any indication that the Veteran's hypertension may be related to the Veteran's active service.

At a hearing before the undersigned Veterans Law Judge in December 2011 the Veteran indicated that it was his personal feeling that his hypertension was related to service and his other claims.

The Board finds that entitlement to service connection for hypertension is not warranted. Service treatment records do not reveal any complaint diagnosis or treatment for any hypertension.  Post service treatment records do not reveal any diagnosis of hypertension until April 2000, many years after separation from service, and do not reveal any indication that the Veteran's hypertension may be related to the Veteran's active service.  The Board acknowledges that the Veteran reports that he feels his hypertension is related to his active service; however, the Board notes that the Veteran is not competent to render a medical opinion regarding the etiology of his hypertension.  38 C.F.R. § 3.159(a)(1).  In addition, although the Veteran has indicated that his hypertension is related to his psychiatric disorder, as the Veteran is not in receipt of service connected benefits for any psychiatric disorder, entitlement to service connection for hypertension on a secondary basis is not for consideration.  As the preponderance of the evidence is against a finding that the Veteran's hypertension is related to the Veteran's active service, entitlement to service connection for hypertension is denied.

Basal Cell Carcinoma of the Chest

The Veteran asserts that he had basal cell carcinoma of the chest in approximately 1960 due to exposure to radiation in service.  See December 2011 Board hearing transcript at p. 4.  The Defense Threat Reduction Agency confirmed that the Veteran was a participant in Operation REDWING in 1956 while in service and was exposed to an ionizing dose estimate of 550.  

The Veteran stated that he was treated by a private doctor in 1960 and that he could not remember the name of the doctor because it was so long ago.  The Veteran's service treatment record are silent for any complaints or treatment for basal cell carcinoma.  His enlistment examination report indicates he had moles on the right chest and right and left scapula.  

A March 1998 private treatment record reflects that the Veteran had a skin cancer removed last week that was diagnosed as basal cell.  The record notes  "He has had other lesions removed in the past."  

A November 2001 VA ionizing radiation registry examination indicates the Veteran reported having had skin cancer on his chest.  A September 2002 VA treatment record noted the Veteran had a history of basal cell carcinoma removed from his face.

A January 2006 VA examination report reflects that the Veteran reported, "He had a pre-malignant mole taken off in 1960 and he has had other lesions removed approximately every ten years."  The examination notes that the only truly malignant neoplasm he has had on the skin is the described basal cell carcinoma of the right nasolabial fold of the face.

The Veteran was provided with a VA examination in September 2012 to determine whether the Veteran's reported basal cell carcinoma of the chest is related to his service-connected basal cell carcinoma on the right side of his nose.  The VA examiner found there were no medical records available to confirm the melanoma diagnosis.  The Veteran had a 3 x 6 cm irregular pale scar on his sternum, and a 4 cm x .5 cm darkly pigmented scar on his upper right arm.  The VA examiner found that the claimed condition was less likely than not caused by the claimed in-service event.  The VA examiner stated that there was no way to determine from the scars of the lesions what the original diagnosis was, and there were no available medical records from more than 50 years ago to state what the original diagnosis was.  The examiner noted that both melanoma and other skin cancers were shown to have an increased Hazard ratio for military participants in the US Nuclear Testing program.  The VA examiner also quoted the January 2006 record in which the Veteran reported he had a pre-malignant mole taken off in 1960.  

Although the Veteran was exposed to ionizing radiation, the Board finds that a preponderance of the evidence is against a finding that the Veteran has residuals of basal cell carcinoma to the chest.  As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as skin lesions.  However, he is not competent to report that he had a diagnosis of basal cell carcinoma, which is confirmed by laboratory testing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board finds the Veteran's assertion that he had basal cell carcinoma of the chest in 1960 to be less than credible.  The Veteran's VA treatment records and private treatment records on the subject are inconsistent.  The November 2001 VA ionizing radiation registry examination indicates the Veteran reported having had skin cancer of his chest.  However, the January 2006 VA examination report reflects that the Veteran reported he had a pre-malignant mole taken off his chest in 1960.  The report reflects that the Veteran reported that the only truly malignant neoplasm he has had on the skin was the basal cell carcinoma on his face.  The March 1998 private treatment record notes that the Veteran has had other lesions removed in the past, but does not specify that he had a diagnosis of basal cell carcinoma in the past.  As the Veteran's reports have been inconsistent as to whether he had a diagnosis of basal cell carcinoma of the chest in 1960, the Board finds that his assertion that he had basal cell carcinoma is less than credible and therefore not probative.  

The Veteran currently has a scar on his chest, which the Veteran asserts is a residual of basal cell carcinoma.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  However, in the absence of probative evidence of a diagnosis of basal cell carcinoma, there is no evidence of the claimed disability.  There is also no evidence of a link between the scar on the Veteran's chest and service or his service-connected basal cell carcinoma of the right side of the nose.  Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to service connection for residuals of basal cell carcinoma of the chest.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. 38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's claim for an increased evaluation for his right knee disability was received on June 1, 2010.  As such, the rating period on appeal is from June 1, 2009.  38 C.F.R. § 3.400(o)(2) (2013).

The Veteran's service-connected right knee chondrocalcinosis articularis with secondary degenerative joint disease is currently rated under Diagnostic Codes 5003-5260 as 10 percent disabling.

Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by x-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).

Under diagnostic code 5260, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension limited to 5 degrees warrants a noncompensable rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation; moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation; and severe recurrent subluxation or lateral instability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code, without violating the prohibition on pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.

The evidence does not reflect that the Veteran's right knee had flexion limited to 30 degrees during the period on appeal or limited extension during the period on appeal.  A July 2010 VA examination report indicates that the right knee had flexion of 135 degrees and extension of 0 degrees.  Repeated movements did not reveal additional pain, weakened movement, excessive fatigability, incoordination or flares.  The right knee did not have patellar instability.   The VA examiner stated that he was unable to determine additional limitations of joint function caused by pain with repeated use or during flare-ups, weakened movements, excessive fatigability, lack of endurance, or incoordination from history or the examination.  A November 2010 VA treatment record reflects that the Veteran reported increased pain with activities.  On examination, the right knee had flexion to 110 degrees and extension of 0 degrees.  The September 2012 VA examination report reflects that the right knee had flexion of 100 degrees with objective evidence of painful motion beginning at 100 degrees.  The right knee had extension of 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with post-test range of motion flexion ending at 90 degrees.  The Veteran had post-test extension of 0 degrees.  The Veteran had functional impairment of less movement than normal, weakened movement and pain on movement.  

Even with consideration of functional impairment, the Veteran did not have right knee flexion or extension warranting a higher rating under Diagnostic Code 5260 or 5261.  The Veteran's VA treatment records reflect that he reported having pain in the right knee throughout the period on appeal.  A September 2010 private treatment record noted that a right knee exam was unremarkable for acute process.  In a February 2011 substantive appeal, the Veteran reported having problems with locking pain and effusion, especially when he was trying to walk down hill.  The Veteran's range of motion testing after repetition does not show that the Veteran had flexion equivalent to 30 degrees or less due to functional impairment.  The Veteran had at worst, post-test flexion of 90 degrees in September 2012, following repetitive use.  The Veteran consistently had extension of 0 degrees, even following repetitive use.  Consequently, with consideration of DeLuca and functional limitation, the Board finds the Veteran's right knee does not warrant a higher rating for limited flexion or extension.

As noted above, a separate rating may be warranted for recurrent subluxation or lateral instability of the knee.  However, the evidence does not demonstrate that the Veteran had recurrent subluxation or lateral instability.  The July 2010 VA examination report indicates that laxity of drawer and Lachman tests were negative.  The VA examiner stated that he was unable to determine additional limitations of joint function caused by pain with repeated use or during flare-ups, weakened movements, excessive fatigability, lack of endurance, or incoordination from history or the examination.  The November 2010 VA examination report indicated the cruciates/collaterals were stable.  At the September 2012 VA examination, on joint stability testing, anterior instability, posterior instability and medial-lateral instability tests were normal.  A February 2013 addendum opinion indicates there was no X-ray evidence of patellar subluxation.  Based on the evidence of record, the Board finds that a preponderance of the evidence is against a finding that the right knee had recurrent subluxation or instability.   Thus, a separate rating is not warranted under Diagnostic Code 5257.

The Board has considered whether a higher rating is warranted under another Diagnostic Code.  The Veteran does not have ankylosis.  Thus, a higher rating under Diagnostic Code 5256 is not warranted.  The September 2012 VA examination report reflects that the Veteran had a meniscus condition and had frequent episodes of joint pain.  The report also notes that the Veteran had residuals of a right meniscectomy in the 1980s of progressive degenerative joint disease awaiting total knee replacement.  The Board finds the evidence is against a finding that the right knee had dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint.  The September 2012 VA examination report does not indicate the Veteran had meniscal dislocation, frequent episodes of joint "locking" or frequent episodes of joint effusion.  Thus, the Board finds that a higher rating is not warranted under Diagnostic Code 5258.  Removal of symptomatic semilunar cartilage would warrant a maximum rating of 10 percent, which is not higher than the Veteran's current rating.  There is no evidence of nonunion or malunion of the tibia and fibula.  Thus, a higher rating is not warranted under Diagnostic Code 5262.  There is also no evidence of genu recurvatum.  Thus, a rating under Diagnostic Code 5263 is not warranted.

In an April 2013 rating decision, the RO granted entitlement to service connection for a scar of the right knee due to meniscectomy surgery.  Consequently, the Veteran is already entitled to a separate rating for a right knee scar.  

In sum, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right knee disability during the period on appeal.  The Board has considered whether there is any other schedular basis for granting a higher rating at any time during the claims period, but has found none.  The Board has also considered the Veteran's competent and credible statements regarding his knee symptoms, including pain, but finds they are consistent with the medical evidence of record and the 10 percent rating assigned.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability.  The right knee disability is manifested by symptoms such as pain and limitation of motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case the Veteran has not asserted and the record does not indicate that the Veteran is unemployed due to his service-connected right knee disability.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.

Entitlement to service connection for residuals of a head injury, to include dizziness, anger and irritability, and sleep disturbance, is denied.

Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder, is denied.

Entitlement to service connection for basal cell carcinoma on the chest, to include as a result of exposure to ionizing radiation is denied.
Entitlement to an evaluation in excess of 10 percent disabling for right knee chondrocalcinosis articularis with secondary degenerative joint disease is denied.


REMAND

As requested in the March 2012 remand, the Veteran was afforded VA examination to determine the etiology of a bilateral hip disability, low back disorder, basal cell carcinoma and a neck disorder.  However, the Board finds that the VA examinations are inadequate.

The VA examiner found that the claimed conditions of a hip, low back and neck disorder were less likely than not incurred in or caused by service.  The VA examiner stated that he was not able to diagnosis a chronic back condition, chronic hip disability or chronic neck condition because ". . . there was no useful . . . evidence in [service treatment records] hence no connection to service."  The VA examiner also opined that the claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected conditions.  The VA examiner stated that "There are no useful ortho medial research studies that can demonstrate direct cause or aggravation of disease from a diseased joint to other joints.  Also regarding neck, right hip and low back, the [service treatment records] are silent regarding these anatomy so there is no baseline evidence."  

The VA examiner did not provide a thorough rationale for his opinions.  As noted in the March 2012 remand, the Veteran was treated for head, neck and shoulder injuries in service, and played football in service on the regimental football team.  A November 1957 service treatment record also reflects that the Veteran was treated for abrasions and lacerations of the neck and head.  The VA examiner did not address the in-service injuries.  Additionally, a September 2010 VA examination report diagnosed the Veteran with chronic right gluteal muscle MF band and radiographic bilateral sacroiliac arthrosis.  The VA examiner also noted that the Veteran did not have and had never had a hip and/or thigh condition, which contradicts the September 2010 VA examination report.  Similarly, the VA examiner found the Veteran had never had a back condition or neck condition, despite evidence in the claims file that he had been diagnosed with osteoarthritis of the lumbar spine and had a history of osteoarthritis of the cervical spine.  As the VA examiner's rationale is inadequate and the examination reports are inaccurate, the claims must be remanded for new VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the following:

(a)  Identify all bilateral hip, cervical spine, and/or lumbar spine disabilities found to be present, to include sacroiliac arthrosis of the hip, and osteoarthritis of the lumbar and cervical spines.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability) that any bilateral hip, cervical spine, and/or lumbar spine disability, to include sacroiliac arthrosis of the hip, and osteoarthritis of the lumbar and cervical spines, is related to or had its onset during service, including the Veteran's noted injuries to his head and neck during service.

(c)  The examiner should opine as to whether it is at least as likely as not that any bilateral hip and/or lumbar spine disability found to be present is secondary to or aggravated by the service-connected right knee disability.  

The examiner should consider the Veteran's report of onset and continuity of symptomatology and the lay statements of record relating to the disabilities.

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a bilateral hip disability, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease, entitlement to service connection for a low back disorder, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease, and entitlement to service connection for a neck disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


